NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     _____________

                                      No. 09-2731
                                     _____________

                  C. W., a minor, by and through her parent, Louise W.;
                     L. W., adult individually, and on her own behalf,

                                                      Appellants

                                            v.

                    THE ROSE TREE MEDIA SCHOOL DISTRICT
                                _____________


                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                               (D.C. No. 2:03-cv-06051)
                        District Judge: Hon. R. Barclay Surrick

                       Submitted Under Third Circuit LAR 34.1(a)
                                  September 23, 2010

     Before: MCKEE, Chief Judge, and AMBRO and CHAGARES, Circuit Judges.

                               (Filed: September 27, 2010)

                                    ______________

                                       OPINION
                                    ______________

CHAGARES, Circuit Judge.

       C.W. and L.W. appeal from a final judgment of the United States District Court for

the Eastern District of Pennsylvania that dismissed their lawsuit brought under the
Individuals with Disabilities Education Act (“IDEA”). For the reasons set forth below,

we will affirm the District Court’s grant of a Motion for Judgment on the Administrative

Record in favor of the Rose Tree Media School District (“the District”).

                                             I.

       Because we write only for the benefit of the parties, we will only briefly recite the

facts. C.W. attended Agnes Irwin School, a private school for girls, from elementary

school until just before the end of her 9 th grade year. Due to problems associated with

Attention Deficit Hyperactivity Disorder (“ADHD”), she withdrew on April 30, 2001.

On May 4, 2001, C.W. enrolled in the District, although she attended Upattinas School

and Resource Center, a private school, for the remainder of the 2000-2001 school year

while she awaited the results of the District’s evaluation. On July 4, 2001, C.W. applied

to the Academy at Swift River, a private school in Massachusetts, and began attending

there on August 27, 2001. Following the District’s Multi-Disciplinary Evaluation of

C.W., it issued an Individualized Education Plan (“IEP”) on August 30, 2001, which

suggested placement of C.W. in the District’s public schools. C.W.’s parents rejected the

IEP, and requested a due process hearing on September 10, 2001.

       C.W. remained at Swift River through the entire 2001-2002 school year. She then

enrolled at the King George School, a private school in Vermont, and began her studies

there on October 7, 2002. It was only in November of 2002 that the District processed

C.W.’s request for a due process hearing on her IEP, and this hearing was held on

February 3, 2003. At this hearing, the Hearing Officer concluded that the District had

                                             2
provided C.W. with an appropriate IEP. This decision was affirmed by the Appeals

Panel.

         C.W. and L.W. filed suit in federal court on November 3, 2003, seeking an award

of either tuition reimbursement or compensatory education due to the alleged violation of

their procedural due process rights under IDEA. C.W. filed a Motion for Disposition on

October 13, 2005, and the District filed its Motion for Judgment on the Administrative

Record on November 7, 2005. Although all responses were timely, there was no stay

entered on the record and there was no apparent reason for any delay, the District Court

did not issue any ruling on these Motions until May 15, 2009, when it granted the

District’s Motion and denied C.W.’s. C.W. filed her notice of appeal on June 9, 2009.

                                              II.

         The District Court had jurisdiction pursuant to 28 U.S.C. § 1331 and 20 U.S.C.

§ 1415(i)(2)(A), and this Court has jurisdiction under 28 U.S.C. § 1291.

         We exercise plenary review over the District Court’s legal determinations, and

review the District Court’s factual findings for clear error. Shore Reg’l High Sch. Bd. of

Educ. v. P.S., 381 F.3d 194, 199 (3d Cir. 2004).

                                              III.

         IDEA establishes certain requirements to ensure that students with disabilities

receive a “free appropriate public education” in participating states. The main mechanism

used by the Act to ensure the provision of a free appropriate public education is the

development of an IEP. Id. at 198. Should the parents be dissatisfied with the proposed

                                               3
IEP, they have the right to seek review at an “impartial due process hearing . . . conducted

by the State educational agency or by the local educational agency.” 20 U.S.C. §

1415(f)(1)(A). Following this hearing, “[a]ny party aggrieved by the findings and

decision” may seek review in federal district court. Id. § 1415(i)(2)(A). Should the

District Court conclude that IDEA was violated, it “shall grant such relief as the court

determines is appropriate.” Id. § 1415(i)(2)(C)(iii).

       Given the undefined nature of what constitutes appropriate relief, the Supreme

Court concluded that Congress intended to convey broad discretion to the courts in

crafting remedies for violations of IDEA. Sch. Comm. of Burlington, Mass. v. Dep’t of

Educ. of Mass., 471 U.S. 358, 369 (1985). The relief simply must be “‘appropriate’ in

light of the purposes of the Act[:] . . . [P]rincipally to provide handicapped children with

‘a free appropriate public education which emphasizes special education and related

services designed to meet their unique needs.” Id.

       One type of relief granted by courts is tuition reimbursement for periods spent in

private school. Such relief, however, is appropriate “only if a federal court concludes

both that the public placement violated the IDEA and that the private school placement

was proper under the Act.” Florence County Sch. Dist. Four v. Carter, 510 U.S. 7, 15

(1993) (emphasis in original); accord Burlington, 471 U.S. at 374 (“If the courts

ultimately determine that the IEP proposed by the school officials was appropriate, the

parents would be barred from obtaining reimbursement for any interim period in which

their child’s placement [was outside of the public school district].”).

                                              4
       In the present case, C.W. does not appeal the District Court’s determination that

her IEP offered a free appropriate public education. Instead, she asserts that the extended

delay between her request for a due process hearing to review the proposed IEP and the

ultimate resolution of this issue was so egregiously prolonged that the delay offers

independent justification for granting an award of tuition reimbursement or compensatory

education. First, it is clear that C.W. is not entitled to tuition reimbursement under

Burlington and Carter, as she was, at all times, offered a free appropriate public

education. Regardless of C.W.’s implications that her IEP was deficient, the

appropriateness of her IEP is not challenged on appeal, and we must accept that her IEP

offered a free appropriate public education. Further, C.W. cannot succeed even if

Burlington and Carter are read as describing one instance in which tuition reimbursement

is appropriate without foreclosing other possibilities where such relief may be

appropriate. The fact that there was an extended delay in upholding the IEP has no

relevance to the appropriateness of the education offered to C.W., and punishing the

District by requiring it to reimburse tuition for which it would not otherwise be

responsible does not advance the goal of providing education to those with disabilities.

Given this fact, we will affirm the District Court’s conclusion that tuition reimbursement

is not appropriate relief in this case.

       An alternative form of relief granted for violations of IDEA is “compensatory

education,” which allows students to stay in the public school system beyond the age of

twenty-one “in order to make up for the earlier deprivation of a free appropriate public

                                              5
education.” Ridgewood Bd. of Educ. v. N.E., 172 F.3d 238, 249 (3d Cir. 1999). This

relief “accrues when the school knows or should know that the student is receiving an

inappropriate education,” and is not triggered solely by an inappropriate IEP. Id. at 250.

       C.W. also is not eligible for compensatory education. The purpose of

compensatory education is not to punish school districts for failing to follow the

established procedures for providing a free appropriate public education, but to

compensate students with disabilities who have not received an appropriate education.

Here, there is no allegation that the schooling received by C.W. was inappropriate. Given

that she was not denied an appropriate education, the imposition of compensatory

education would not further the purposes of IDEA, and, therefore, we will also affirm the

District Court’s refusal to grant such relief.

                                                 IV.

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                                 6